292 F.2d 824
Robert M. DAILEY and Fred J. Daileyv.David Lee TIMMER and Robert Pakulski, Appellants.
No. 13512.
United States Court of Appeals Third Circuit.
Argued June 22, 1961.
Decided July 7, 1961.

J. S. Jiuliante, Sr., Erie, Pa., for appellants.
John A. Blackmore, Erie, Pa. (Blackmore & Grieshober, Ostrow & Dailey, John J. Dailey, Erie, Pa., on the brief), for appellees.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order granting a new trial entered by a judge for the District Court for the Western District of Pennsylvania. Met with the statute 28 U.S.C. § 1291 which gives Courts of Appeals jurisdiction of all final decisions of District Courts (with certain exceptions not relevant here), the appellant urges upon us our own decision in Lind v. Schenley Industries, Inc., 3 Cir., 1960, 278 F.2d 79. That case has no bearing here. This Court, in that case, had jurisdiction because there was an appeal from a judgment N.O.V. The new trial action was incidental to the main point.


2
The appeal will be dismissed for lack of jurisdiction.